Case CT/3:20-cv-00569 Document 6 Filed 10/09/20 Page 1 of 4

UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
IN RE: FEDERAL BUREAU OF PRISONS--HOME CONFINEMENT

NO. 2970
PETITIONER'S SUR-REPLY ADDRESSING THE GOVERNMENT'S GPPOSITION

The Government has not filed a Response that reflects the importance to all parties, of
resolving thousands of cases, by adopting the settlement agreement reached by the
inmate-plaintiffs at FCl-Danbury, in which many lives of non-violent inmates are in danger,
due to the pandemic. The Department of Justice and its agency, the Federal Bureau of
Prisons, should be ordered to adopt the Danbury settlement agreement, immediately, for
the following reasons:

Two significant events have occurred since this action was initiated: The President of the
United States and many of his staff have contracted the virus. If the President is unable to
avoid contracting the virus, it is obvious that the Petitioner is unable to do so. The prison
officials are unable to monitor use of mask, at all times, by its correctional staff and inmates,
many of which are in prison for irresponsible behavior. The request for the transfer of all
home confinement cases pursuant to the CARES Act, is about death or long term medical
problems, that may occur due to the Petitioner's age and medical problems.

We all agree that social distancing and mask reduce the likelihood of contracting the
virus. And, it ts a fact, that in prisons, social distancing in open, crowded dorms, is
impossible. Inmates at Danbury, Tallahassee, and many other federal prisons are living in
open dorms and contracting the virus. These are facts that the Government does not
address in their Response. .

Second, at this time at least two-thirds of the inmates at FCl-Tallahassee are under a full
lockdown. The unit where the Petitioners are held, A-Unit, is the ONLY unit that has not had
a case of the virus, Some units are on their second round of a full lockdown. The prison
continues to accept new inmates and they arrive with the virus.

It is unlike that A-Unit will avoid the virus because, once again, the Warden has moved
inmates around, and A-Unit has became the dorm for inmates that have close contact with
the correctional staff. Everytime this is done, that unit becomes infested with the virus, The
Petitioner is pleading for swift action by the Panel and the district court. Every unit, with the
exception of the Petitioner's present unit, has had multiple cases of the virus because the
warden is moving inmates from one unit to another. Also, the US Marshall service continues
to bring inmates with the virus.
Case CT/3:20-cv-00569 Document 6 Filed 10/09/20 Page 2 of 4

The correctional administative officials at Tallahassee are not honest about reporting the
true number of COVID-19 cases. For example, FCl-Waseca, has reported that 77% of their
inmates have the virus. The living conditions at Waseca are less susceptible to the virus,
because many of the inmates live in room with 3 or 4 other inmates, and the room is large.

At FCl-Tallahassee, 70% of inmates are in open dorms, overcrowded, as described in the
Martinez-Brooks case, Other prisons in the country are about the same, continuing rise of
cases in the prisons,

The Petitioner objects to the following claims made by the Government:

1. Martinez-Brooks v, Faster, No. 3:20cv569 (D. Conn.) is not a closed case, The district
court has retained jurisdiction over the case. Additionally, if the Panel agrees to transfer the
cases to the District of Connecticut, pursuant to Section 1407, the district court has
Jurisdiction over any civil actions transferred by this court.

2. The Government cites Section 1404(a), a statute that is not applicable to this case. We
are aware that a Section 2241, habeas actions, must be filed in the district in which the
inmate is in custody. Section 1407, which authorizes this Panel to transfer the cases, states
that after the transfer is made, the district court has jurisdiction over all cases. We seek
consistency in the review of inmates to be transferred to home confinement, as this Panel
has held in In re: Takata Airbags Prods. Liability Litigation, MDL No. 2599.

3, Inmates in federal custody, have access to the LEXIS NEXIS system to perform legal
research. On the day that this document is signed, 776 cases had been decided on the
claims for transfer to home confinement pursuant to the CARES Act. The Petitioner does
not have access to a system that shows how many cases remaining pending. Fleming v.
Warden Strong was filed in April 2020. Six months later, there is been no final decision. The
Martinez-Brooks case was filed in April 2020 and a settlement was reached. Court move at
different speeds, with different outcomes, on the same facts. Centralizing these cases would
lessen the amount of different decisions.

4, The Government states "The application home confinement is based on a number of
variables unique to each institution an each inmate being considered. No two institutions
are [allike." This is not a true statement. All prison wardens received the same criteria to
make a decision on whether an inmate will be transferred to home confinement. Please
review the following case: United States v. Pena, No. 16-10236-MLW, LEXIS 94127, (D. Mass.
May 29, 2020); Wilson v Ponce, No, CV-20-4451-MWF, (C.D. Cal. June 10, 2020); Livas v.
Myers, No. 2:20-cv-00422, LEXIS 71323 (W.D. La., April 22, 2020); and United States vy.
Reynolds, No. 07-cr-178-pp, LEXIS 109067 (E.D. Wis. June 22, 2020), all referencing the
PATTERN score and other criteria to be used before an individual determination is

met. Judge Shea, in the Martinez-Brooks case, granted a preliminary injunction, holding
Case CT/3:20-cv-00569 Document 6 Filed 10/09/20 Page 3 of 4

that the Respondent warden at FCl-Danbury was deliberately indifferent because she failed
to utilize home confinement to stop the spread of the virus. The district court found the
conditions were unconstitutional and the parties entered into a settlement agreement that
should be applicable to all federal prisons.

5. The Government does not address why transferring all cases to the District of
Connecticut would cause the Government any harm. It would not cast the Government
anything to apply this settlement agreement to all federal prisons. It is in the interest of
justice that all inmates that are similarly situated be reviewed under the same
guidelines. There are inmates at FCI-Tallahassee, with cancer, non-violent, white collar
women inmates, older, that the prison officials refuse to grant transfer to home
confinement.

6. The Government states that the clistrict court in Florida is "well-suited and equipped to
resolve any pending issues." The Petitioner and inmates throughout the United States are
seeking equal treatment under the law. In a case such as this, the inmates are no different
than consumers that filed lawsuits against Toyota due to faulty air-bags. if these cases had
not been centralized, there would have been inconsistency in relief granted, based on
different circuits case law precedents. The Government's Response is mainly conclusory
statements. Conclusory allegations and unsubstantiated assertions, without facts and
evidence do not meet the standard to bar transfer. The Government fails to present
evidence and facts showing how the review of inmates for transfer is different among

. federal prisons in Danbury, Tallahassee, and Carswell. Alls wardens received the same
criteria/guidance from the BOP Central Office in DC. The Martinez-Brooks case explains in
detail how wardens throughout the BOP have reviewed inmates from the guidance given to
them by the Director of the BOP.

7. Last, but of great importance: How to implement the application of the settlement
agreement, nationwide. There is recent, nationwide precedent and in some cases the
detained persons utilized Section 2241 and the Flores Settlement Agreement, C.T. M.
Moore, No. 3:20-cv-540-B (N.D. Texas July 2020), citing, Flores v. Reno, No. CV-85-4544-RJK
(C.D, Cal. Jan. 17, 1997). This case is no different. It is actually very simple. Judge Shea has
issued a preliminary injunction and approved a settlement agreement. The Central Office of
the BOP can easily send this new guidance based on the settlement agreement that has
already been negotiated by government attorneys and pro bono attorneys in Connecticut.

CONCLUSION

The Petitioner mimicked the filings of well trained attorneys, seeking the same relief that
was obtained for federal inmates in Connecticut. The Petitioner has cited case law that
clearly proves the appropriateness of transfer and the BOP has a "Non-Discrimination
Against Inmates" rule, which is being violated.
Case CT/3:20-cv-00569 Document 6 Filed 10/09/20 Page 4 of 4

Pursuant to Section 1407, all cases that are filed in the United States District Courts, which
are challenging the unconstitutional criteria used by wardens of the Federal Bureau of
Prisons, should be immediately transferred to the Connecticut District Court.

If the Federal Bureau of Prisons is ordered to comply with the Martinez-Brooks settlement
agreement, granting the transfer of many cases now pending, it will stop the filing of more
civil actions, and conserve judicial resourses.

 
 

Resserttully Submi , *
onda Fleming, Petitioner
10/07/2020

 

FCI-Tallahassee

PO Box S000
Tallahassee, FL 32314
CERTIFICATE OF SERVICE

Counsel ts served by the electronic filing of this document by the Panel's Clerk.

Rhonda Fleming

Sent frarn my T-Mobile 46 LTE Device
